internal_revenue_service department of the treasury uniform issue list washington dg person to contact telephone number to refer reply ope ep t date mar oss attention legend company a company b stock d plan w plan x plan y dear is in the this august concerning internal_revenue_code stock a november supplement the request by held plan response submitted by deductibility to for your request dated representative the of dividends_paid with respect to company november july your under authorized letters section ruling k dated of x and a november company a maintains plan x sec_401 section under deferred arrangement described in sec_401 the of a its contains and x code plan a plan xx trust is is qualified exempt from cash and uses the under tax or qualified lyuvn zi gsh page the plan_year calendar_year as the by effective january company wholly b owned as plan y plan x was originally adopted a company subsidiary of a x of of of the the the the the and and plan code code plan which bonus has in stock section amended company restated d satisfies of the code the form of the trust under as amended erisa requirements esop will in connection with the restatement of plan x effective an employee_stock_ownership_plan a which will constitute an esop as described in section employee and of be january i esop e retirement income security act of as sec_401 exempt from tax under sec_501 the prior plan rollover_contribution salary reduction and all participants under plan x and investment accounts of ended december the for in described all protected benefits such accounts respect code sec_411 plan w the provisions will will be established and maintained by company a the provisions of the code and its related trust will be exempt from tax under section constitute a qualified_cash_or_deferred_arrangement as described in sec_401 together with of be transferred directly or spun-off same be qualified under be substantially the into the esop of plan x thereto all as section arrangement plan w will plan w will allocations deferred a plan w a under plan will cash plan with year the the as or of to to w to the company a will make matching_contributions to reduction contributions made salary respect pursuant to participants’ a may also make regular contributions to plan x also will be invested primarily in company a stock plan and be designed to accounts engage spun-off prior to to that the are salary reduction agreements with w plan company plan x will in leveraged_esop transactions and plan x to in company a stock the accounts which will the attributable acquired x amounts banks the by into amounts after-tax plan x plan attributable participant and no w at fully be will of time the spun off be prior plan defined to a investment voluntary to contributions such contributions company by plan w none of invested are contain vested and nonforfeitable both such transaction to accounts contribution which accounts after-tax longer permitted under are will be permitted under plan w of solely sponsored and with solely contain contributions plans merged were no dollar_figure sections dollar_figure and cash dividends_paid with respect in ways as determined by the committee dividends of plan x plan x provide for distribution to company a stock held by 19892105e page to manner committee and or under esop participants among the responsible for administering plan x a current_distribution methods dividends may be distributed on a basis xx of nondiscriminatory the date on dividends are paid to which the dividends are distributed to the participants the trustee holds the dividends in a money market account in the name of the esop dividends would until the date on which they are distributed than ninety be distributed in the dividends are paid the trustee by company a to participants not their beneficiaries shareholders dividend section which after later close plan cash days year paid plan dollar_figure the the the the of in on in to if is is it of that noted of the earnings last allocations occur as also esop accounts will to participants’ of each calendar month the monthly allocation reports will not be issued until approximately thirty days after the end of the month to which the statement relates a result dividends with respect to company a stock acquired by plan x after the last relates and allocation report will not be distributed to participants or used to pay a such amounts loan will other investments accounts to such shares will however be subject_to distribution or for use to pay a loan to the esop to participants' cash dividends with the allocation report the allocated as discussed below the month to which earnings future esop respect therefore not reflected on day which rather to be esop day are yet of an as as in of plan w a timely basis pursuant to sec_3_1l c an amount equal to in connection with the distribution of dividends from plan x unless a participant properly elects otherwise on or her salary reduction under plan w will be increased on a dollar-for-dollar basis such participant from plan x a participant who wishes not to have his or her salary reduction increased may make a written election to that effect negative election on a form provided by a participant elects otherwise his or her salary reduction will automatically increase by the dividends distributed from plan x the dividends distributed to under this provision an amount equal the committee however unless his to of plan section c in each participant's salary reduction under plan w will not result in total allocations to year which exceed the limits imposed by sec_402 of the code the extent the increase in salary reduction would cause the limitations imposed by sec_402 to be exceeded the dividend will be retained by plan x and her accounts and c or c increase x provides plan that the for his to or a earnings to the participant's esop other page trust allocated investments account as accordance under plan with receipt of participants in suspended thereof receive attributable the to due distributions their of esop whose salary provisions w the a hardship_withdrawal accounts rather of stock_dividends company reduction section is not will dividends be will to allocated as their esop other investments accounts as earnings company a intends to pass through all dividends on company respect with to plan x in which company a intends to participants the dividends are passed through to to deduct the dividends on of k section to pursuant tax_return the the its the held by a stock taxable years participants federal code income the following rulings are based requested on the foregoing paid with code the dividend sec_1 of in or by or the the tax such paid under their k for or income section purposes dividends federal if paid company beneficiaries directly by br respect to company a stock held by plan x will be deductible by year to are the days after the close of a company distributed participants plan x trustee no later than ninety the plan_year each participant elect a salary reduction under plan such dollar-for-dollar basis to or her salary reduction occur constitutes w deferred election deemed increase in his under a cash_or_deferred_arrangement described in sec_401 k k a plan w attributable not constitute section the deemed_election provisions thereof will salary reduction under income_tax_withholding under participant's election by or option the code increase increase section deemed valid have each cash code and not the her his the the to on in of to or of federal to wages of the code subject_to your first respect the of there shall be allowed as with k corporation the amount of year corporation during deduction employer deductions allowed under sec_404 a to code any applicable_dividend paid the taxable such securities provides that with year in in gs ruling respect a deduction for request the case of section a a taxable such applicable the to in cash by to addition page of the sec_404 that the term applicable_dividend means any dividend which accordance with the plan provisions is paid to distributed in later peneficiaries plan_year in which paid the participants cash not after close than days the the of to in in relevant part in is their the the plan and plan of code provides sec_404 k subsection applicable of any dividend for such dividend by this respect to the record_date plan which di 'dend concrolled group of corporation sec_409 is maintained by or within t2 which includes such corporation the any other corporation which a b - of q a employer_securities for purposes of the code provides that with employer_securities which are held on an employee stock ownership such the corporation paying a meaniry of section a member of means is under section section participants regulations provides that the deductibility of dividends_paid to k -1t a plan provision which permits participants to elect plan affected by to receive or not receive payment of dividends secretary may disallow the deduction under paragraph if dividend constitutes an evasion of taxation the any dividend in substance determined secretary k provides sec_404 code code that such that not the the for the a of of is temporary income_tax your based upon stock to plan company be will if close dividends retained in plan x allocated the a paid the year of representations to plan plan participants do the they the subject dividends participants’ within not elect days to on accounts the the of have accordingly first ruling the dividends_paid with respect to company a stock we conclude with respect to under sec_404 k your of be deductible request that held by plan x will by company a code paid distributed participants plan x trustee no later than ninety the plan_year federal their beneficiaries such for or or if income_tax purposes in dividends the year to are the days after the close of directly by a paid company the by or of to with respect e second code third and your provides an employer on behalf of part the a which section contributions made by trust arrangement available to by provisions under which the employee has or distributed the employee nor as contributions made to arrangement qualified_employee because treated merely shall cash the the not of be is as part ruling in an employee to requests that a deferred made or the trust includes an election whether the 1y9 sec_2i ke be made to the trust or received by the page contributions employee in cash will sec_1 k -1 a of cash the income_tax or deferred arrangement is regulations an section generally arrangement under which an eligible_employee may make a cash or provides that or accruals deferred election with respect to contributions to a plan that is intended to satisfy the or other_benefits under requirements of sec_401 of the code a k -1 a deferred a a of a cash cash provide or an earlier election - that modification of employer eithe or form currently available provide an accrual or other benefit receipt of compensation between salary made is under cash employee increase in cash compensation agreement contribution reduce reduction some or elects which b to a of the any election regulations - amount to election by provides or is an employee to have the the not or under a plan deferring the a cash or deferred election includes a employer the an other contribute an amount to the employee in is an under employee a_trust benefit taxable that and if a only to forgo plan or compensation section a cash or deferred election can only be made k -1 a is the election an amount that that to the date of can only be made with respect to the the deferred arrangement or becomes effective cash or deferred election later of date the of the regulations not currently available to provides with respect the employee on a cash or deferred election for become currently available after cash or the date on which the arrangement first an amount that would the on which the employer adopts further but section or cash employee k -1 a another if has taxable been it of amount_paid to an employee the employee's discretion able currently to receive the that the employee is amount at available to or before whether an amount is currently available to depend employee for purposes of sec_451 of a particular time is right future employee's the on whether limitation there been has the the on of in it if constructively the code of the employee regulations the is currently available if provides to the cash or other taxable not currently an amount is a significant restriction amount the determination of an employee does not the receive received by the to section a qualified_cash_or_deferred_arrangement i sec_1 k -1 a the cash or requirements satisfies e of sec_1 k -1 that deferred paragraphs arrangement b c that dad and of and that regulations provides page is part of sec_401 of the code a plan that otherwise satisfies the requirements of section except k -1 a ii as otherwise of provided that cash elective arrangement are treated as employer contributions contributions qualified under a the regulations in section provide sec_1_401_k_-1 deferred or iii of sec_1_401_k_-1 the except as provided in sec_402 that sec_1_401_k_-1 cash employee's gross amounts nor at income the elective contributions are contributed to the plan provides in elective contributions under a qualified an other taxable gross time have the cash or deferred election are time includible arrangement the neither the in cash or the regulations employee's includible income at deferred would been code but and the the for or of in on wages imposed a a to to federal_income_tax withholding under sec_3402 is code of section remuneration beneficiary from or tax is payment unless such payment is made to as remuneration for services rendered as as of the a wages his which such an employee of the trust such employee and not excepts or a_trust described in sec_401 a of section in definition an a beneficiary of the trust defined the of from behalf employee section exempt a under paid from time the or on at as on the that deemed accordingly with respect to your second ruling_request we to conclude salary increase and each participant's option to elect reduction under plan w or her salary reduction not or occur constitutes a deferred election under a cash_or_deferred_arrangement described in sec_401 to have such deemed increase in his participant or dollar-for-dollar valid section of the code each his election k basis code cash the her by of a we also conclude with respect to your third ruling_request that the increase in salary reduction under plan w attributable not constitute to wages subject_to federal_income_tax withholding under sec_3402 of the code the deemed_election provisions thereof will e the above rulings are based on plan x and plan w will be qualified under sec_401 related and applicable and time that at trusts will be tax exempt under sec_501 in addition we are assuming the above transaction takes place plan x that and plan w accounts are applicable_employer_securities within subject the meaning shares allocated to the assumption that the participants’ sec_404 k k the subject respect code with the the the the of of as to w a bug page dividends particular language requirements of sec_401 of are any we not expressing any opinion as to whether the the to conforms amendment k or of the code we these based rulings assumption the meaning of on also not constitute are proposed dividend does of taxation within are expressing no opinion as code disallowance of deductions provided for applicable here representative in accordance with a power_of_attorney on file in this office the an evasion the a the to whether or in that section would be the in substance k authorized section letter of not copy been that your sent this has of to a sincerely yours pru v beter frances v sloan chief employee_plans technical branch f s d e e e r e r m a t t e c i r r e r e o c enclosures deleted copy of letter notice of intention to disclose cc
